Citation Nr: 1216996	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-42 024A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for a lumbar spine disability.

2.	Entitlement to service connection for diabetes.

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Chicago, Illinois RO has since maintained jurisdiction over the claims.  The Veteran and his wife testified at a Board hearing at the RO in Chicago, Illinois in February 2012.  This transcript has been associated with the file.

The Board notes that during the August 2007 VA examination the issue of radiculopathy of the lower extremities was raised.  However, this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative arthritis and degenerative disc disease are related to his active military service.

2.  The Veteran's diabetes is not due to any incident of service, and did not manifest within one year of service.


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine degenerative arthritis and degenerative disc disease were incurred during active military service.  38 C.F.R. §§ 1131, 5107; 38 C.F.R. § 3.303 (2011).

2.  The Veteran's diabetes was not incurred in or aggravated by any incident of service, nor may it be presumed to be of service onset.  38 U.S.C.A. §§ 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, and 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a lumbar spine disability the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to his claim of entitlement to service connection for diabetes, the VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
The notice requirements were met in this case by a letter sent to the Veteran in January 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability or persistent or recurrent symptoms of disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in August 2007 for his diabetes claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).



Lumbar Spine Disability

The Veteran has indicated that he believes his lumbar spine disability began in-service.  See September 2008 Notice of Disagreement.

In reviewing the service treatment records, the Board observes that the Veteran was provided medical examinations at entrance to service in May 1980 and at separation from service in November 1982.  At his entrance examination he did not report any back pain and no defects of the musculoskeletal system were found.  An April 1981 treatment record noted the Veteran was complaining of back pain which had existed for 3 weeks.  A July 1981 treatment record noted the Veteran had been suffering from low back pain for 4 months.  A separate July 1981 treatment record noted the Veteran reported that he had been suffering from back pain on and off since basic training.  An x-ray indicated minimal wedging of L1, but overall a lumbar spine within normal limits.  At his separation examination he reported that he was suffering from back pain, however his back was not hurting at that time.  

Even if the Veteran's service treatment records had no disorders noted, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

In March 1988 a private treatment record indicated the Veteran was injured while at work.  After being treated the Veteran was prescribed Motrin and it was recommended he stay at home on bed rest.  He was diagnosed with a persistent lumbosacral sprain.  The Veteran reported that he had been suffering from back pain for approximately 5-6 years.  In June 1988 the Veteran was diagnosed with a herniated disc and a laminectomy was performed.  In a March 1995 private treatment record the Veteran complained of back pain which began after he had been lifting heavy loads.  However, he also reported this was a different pain that his usual lumbar spine pain. 

The Veteran was afforded a VA examination in August 2007.  At this examination the Veteran reported lumbar spine pain.  The examiner noted the Veteran's post-service back injury in 1988.  He opined that it was less likely than not that the Veteran's degenerative arthritis and disc disease of the lumbar spine were related to service.  His rationale was that the Veteran began having back problems after he injured his back in 1988.

In a June 2008 statement the Veteran's private physician indicated he had reviewed the Veteran's old medical records, to include service treatment records.  He opined that the Veteran's lumbar spine disability began in-service, as evidenced by his trips to sick call for low back pain.  The physician also noted the Veteran has continued to have lumbar spine problems since separation from service.

An August 2009 VA treatment record noted the Veteran complained of back pain which had existed on and off since 1981.  He also reported that he had two laminectomies, in 1988 and 1989.  

At his February 2010 VA examination the examiner reviewed service and private treatment records.  The Veteran reported that he had been suffering from low back pain which was a 6-7/10 in severity.  The examiner ultimately concluded that it was less likely than not that the Veteran's current lumbar spine disability was related to service.  His rationale was that the Veteran has no documentation that his lumbar spine pain was present or persisted after release from military service.  There was also no reference to lumbar spine pain on his November 1982 separation examination.

In an undated statement the Veteran stated that once he was released from service he continued to experience back pain, but he did not know where to go for assistance.  At the Veteran's February 2012 Board hearing the Veteran's wife testified that she met the Veteran in 1986 and that he was suffering on and off from back pain at that time.  She testified that he frequently laid on the couch with a heating pad on his back and his back pain prohibited them from doing recreational activities.

A layperson, such as the Veteran or his wife, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom, Routen v. West, 142 F. 3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The undersigned finds the Veteran and his wife to be credible in this respect.

At the very least, the Board finds the evidence is in relative equipoise.  While the August 2007 VA examiner opined that the Veteran's lumbar spine disability was not related to service, the June 2008 private examiner reviewed the Veteran's records and determined his lumbar spine disability was related to service.  The Veteran and his wife also testified in February 2012 that he had been suffering from back pain prior to the 1988 post-service injury.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection for lumbar spine degenerative arthritis and degenerative disc disease have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).  The Board notes further, that any loss of use of the lower extremities (as the issue was framed on appeal) will be evaluated in rating the Veteran's now service-connected low back disability.  

Diabetes

The Veteran alleges that his diabetes either began in-service or that his active duty service caused his diabetes.  For the reasons below, the Board finds that service connection is not warranted. 

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for diabetes may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  In this case, the presumption is inapplicable for diabetes as it was not diagnosed until decades after separation from service in 2004.  

As noted above, the Board has reviewed the Veteran's service-treatment records.  However, there is no diagnosis that the Veteran was suffering from diabetes in-service.  See e.g., May 1980 and November 1982 Reports of Medical Examination.

In short, there are no records of complaints, diagnoses or treatment for diabetes while in-service.  The Board also observes that the Veteran has never alleged he complained of, or was treated for diabetes while in-service.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

An August 2007 VA examination report noted the Veteran was diagnosed with diabetes in 2004 and that he was on a restricted diet.  The examiner also noted the Veteran had been diagnosed with hypertension at the same time he was diagnosed with diabetes in 2004.  The examiner did not offer an opinion as to whether the Veteran's diabetes could be related to service, but he did note that the Veteran was not diagnosed until 21 years after separation from service.  

In a May 2006 private treatment record it was noted that the Veteran's diabetes was uncontrolled.  At his February 2012 Board hearing the Veteran testified that he was taking insulin to help control his diabetes.  The Veteran also testified that he had some high blood pressure readings in-service.  There was also a question raised as to whether the records from Dr. M. were in the claims file, but the Board observes they have been obtained and associated with the file.  

With regard to records from the Social Security Administration (SSA), the Board acknowledges the Veteran's statement that he currently receives SSA benefits.  See February 2007 statement.  While the RO did not attempt to locate these records, the Board observes that there is no competent evidence that further development is necessary.  In this regard, the Veteran did not testify in February 2012 that any physician had linked his diabetes to service.  He also testified that he was diagnosed in 2004, 21 years after separation from service, but he did not offer any continuity of symptomatology for February 1983 to when he was diagnosed in 2004.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that any current diagnosis of diabetes is related to service.  As discussed above, the Veteran is not competent to make a diagnosis that his diabetes is related to service 21 years earlier.  Furthermore, in reviewing the evidence described above, it is clear there is no issue of continuity of symptomatology from service.  38 C.F.R. § 3.303(b).

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, there is no presumption, and the claim for service connection for diabetes is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for lumbar spine degenerative arthritis and degenerative disc disease is granted.

Entitlement to service connection for diabetes is denied.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


